DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims as well as applicant arguments/remarks, filed on 07/20/2022, is acknowledged.  
Claims 1-3, 5-17 are pending in this action.  Claim 4 has been cancelled.  Claims 1-3, 5-17 have been amended.  Claims 1-3, 5-17 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/EP2020/061872, filed April 29, 2020, which claims benefit of foreign priority to IN201941019448, filed May 15, 2019.  

Terminal Disclaimer
The terminal disclaimer, filed 8/13/2015, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on pending reference application Nos. 15/733,083; 17/438,886; and 17/595,147, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Information Disclosure Statement
The information disclosure statement, filed on 06/28/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Richard Chinn on 08/17/2022.  The application has been amended as follows: 
Cancel claims 2, 12.
Delete claim 1 and substitute therefor  ---Claim 1.  A process for preparing a polymer coated hard-shell capsule filled with a fill comprising a biologically active ingredient, the process comprising: 
(a) preparing the polymer coated hard-shell capsule comprising:
a body and a cap both comprising a material selected from the group consisting of an ethyl ether of cellulose, methyl ether of cellulose, propyl ether of cellulose, starch, and pullulan; and 
a coating layer present in an amount of 1-5.8 mg/cm2, covering said capsule in the pre-locked state and comprising: (i) a (meth)acrylate copolymer having a glass transition temperature from -10° C to 115° C and selected from the group consisting of a copolymer of methacrylic acid and ethyl acrylate; a copolymer of methacrylic acid and methyl methacrylate; a copolymer of ethyl acrylate and methyl methacrylate; a copolymer of methacrylic acid, methyl acrylate, and methyl methacrylate; a mixture of a copolymer of methacrylic acid and ethyl acrylate with a copolymer of methyl methacrylate and ethyl acrylate; and a mixture of a copolymer of methacrylic acid, methyl acrylate, and methyl methacrylate with a copolymer of methyl methacrylate and ethyl acrylate; and (ii) 2-50 wt% of a plasticizer based on a weight of the dry (meth)acrylate copolymer, wherein the plasticizer is selected from the group consisting of an alkyl citrate, a glycerol ester, an alkyl phthalate, an alkyl sebacate, a sucrose ester, a sorbitan ester, a glycerol, a propylene glycol, and a polyethylene glycol; and wherein a dried film of the coating composition having a thickness of 250 µm has an elongation at break of 15-500 %;
(b)  providing said polymer coated hard-shell capsule, comprising a body and a cap in a pre-locked state, to a capsule filling machine;
(c)  separating the body and the cap;
(d)  filling the body with the fill comprising a biologically active ingredient, and rejoining the body and the cap in a final-locked state; wherein in a closed state the cap overlaps the body either in a pre-locked state or in a final-locked state.--- 
In claim 15 delete “layer comprises” and substitute therefore --layer further comprises--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as a process of preparing a polymer coated hard-shell capsules filled with a fill comprising an active ingredient, wherein said process allows using an automatic capsule filling machine, e.g., a capsule filling machine producing filled and closed capsules at a speed with an output of more than 1,000 filled and closed capsules per hour.  To this point, applicant teaches the use of specific coating layer compositions as instantly claimed that have an elongation at break of 15-500%, i.e., an increase in length that a material will achieve before breaking.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5-11, 13-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615